Citation Nr: 0519967	
Decision Date: 07/22/05    Archive Date: 08/03/05

DOCKET NO.  03-01 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
chronic obstructive pulmonary disease.  


REPRESENTATION

Appellant represented by:	Gerald L. Gulley, Jr., 
attorney


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel






INTRODUCTION

The appellant had active service from June 1960 to June 1964, 
with several subsequent periods of active and inactive duty 
service with the United States Air Force Reserves, to include 
active duty for training from September 5, 1986 to September 
19, 1986.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which determined that new and 
material evidence had not been presented to reopen a claim of 
entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).  

The issue of entitlement to service connection for COPD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed decision, dated in December 2000, the 
Board denied the veteran's claim of entitlement to service 
connection for COPD.

2.  The evidence received since the Board's December 2000 
decision which denied service connection for COPD, which was 
not previously of record, and which is not cumulative of 
other evidence of record, raises a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received since the Board's 
December 2000 decision denying the veteran's claim for 
service connection for COPD; the claim is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

A review of the claims files shows that in February 1990, the 
RO denied a claim for service connection for COPD.  There was 
no appeal, and this decision became final.  See 38 U.S.C.A. § 
7105(c).  The RO subsequently denied attempts to reopen the 
claim on several occasions, most recently in a rating 
decision, dated in June 1998.  The veteran appealed the RO's 
June 1998 decision, and in a decision, dated in December 
2000, the Board denied the claim.  There was no appeal, and 
the Board's decision became final.  See 38 U.S.C.A. § 7104(b) 
(West 2002).  

Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened upon 
presentation of new and material evidence.  See 38 U.S.C.A. § 
5108.

In October 2001, the veteran applied to reopen this claim.  
In April 2002, the RO denied the claim after determining that 
new and material evidence had not been presented.  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in line of duty or any 
period of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from injury 
incurred in or aggravated in line of duty.  38 U.S.C.A. § 
101(21) and (24) (West 2002); 38 C.F.R. § 3.6(a) and 
(d)(2004).  ACDUTRA is, inter alia, full-time duty in the 
Armed Forces performed by Reserves for training purposes.  38 
C.F.R. § 3.6(c)(1) (2004).  Presumptive periods do not apply 
to ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 
474, 477-78 (1991).

The most recent and final denial of this claim was in the 
Board's decision dated in December 2000.  Therefore, the 
Board must determine if new and material evidence has been 
submitted since the Board's December 2000 decision.  See 38 
U.S.C.A. § 5108.  

The evidence of record at the time of the Board's December 
2000 decision included the veteran's service medical records, 
which showed that on September 10, 1986, he was treated for 
complaints of congestion, cough, wheezing, and dulled 
sensation of taste and smell.  On September 15, 1986, he was 
treated for complaints that included wheezing.  The 
assessment was bronchitis with non-asthmatic component.  On 
September 17, 1986, he was treated for what was assessed as 
bronchitis.  A "periodic non-flying" examination report, 
dated in September 1986, noted that the veteran was 
hospitalized on September 18th with a primary diagnosis of 
pneumonia, and that he was discharged the next day after 
treatment with antibiotics with good recovery, "NC NS."  
[no complications, no sequelae].  

A "report of investigation line of duty and misconduct 
status" report (DD Form 261), dated in June 1990, and 
associated documents, essentially noted that the veteran 
reported that he had been in good health until September 10, 
1986, and that asthmatic bronchitis manifested/developed 
during ACDUTRA in September 1986.  An associated 1990 report 
noted that the veteran has a history of cigarette smoking, 
and that pulmonary function tests that were performed several 
days prior to his first treatment for respiratory symptoms on 
September 10, 1986 had resulted in values ranging from 29 
percent to 96 percent of predicted.  The report stated that 
it was "remotely possible" that the veteran's fixed 
obstruction developed after his September 10, 1986 
respiratory tract infection.  A September 1990 report from 
Dr. Raymond F. Anthracite showed that the veteran reported 
that he had quit smoking in 1982, that he received treatment 
for respiratory symptoms, that he was given an impression of 
asthma, moderately severe, steroid dependent.  The report 
noted "[The veteran] apparently developed Asthma while on 
active duty."  

Other medical evidence included VA and non-VA treatment 
reports, dated between 1993 and 2000, which showed treatment 
for respiratory symptoms, with assessments that included 
COPD, asthma, and asthmatic bronchitis.  

The Board initially notes that the evidence received since 
the Board's December 2000 decision includes service medical 
records and VA records which were contained in the claims 
files at the time of the Board's December 2000 decision, and 
which are therefore duplicative and not new.  Other evidence 
consists of VA, and non-VA medical treatment reports, dated 
between 1999 and 2003.  This evidence shows that the veteran 
has received treatment for respiratory symptoms, with 
assessments that included COPD, and asthma.  Reports from 
Charles W. Bruton, M.D., dated between June 1999 and April 
2001, contain assessments of "asthma-induced lung disease 
secondary to toluene exposure," and "asthma secondary to 
toluene."  The June 1999 report notes a "22-pack year 
history of smoking" which began at age 21 and ended at age 
43.  Dr. Bruton wrote, "It is my opinion that the patient 
has toluene-inducted bronchospasm from exposure as an air 
force mechanic."  In an affidavit, dated in October 2004, 
Dr. Bruton essentially repeated his opinion that the veteran 
has COPD due to his September 1986 service.  

The Board finds that new and material evidence has been 
received to reopen the claim for service connection for COPD.  
Dr. Bruton's June 1999 report, and his October 2004 
affidavit, were not of record at the time of the Board's 
December 2000 decision, are not cumulative, and are "new" 
within the meaning of 38 C.F.R. § 3.156.  The Board further 
finds that this evidence is material.  In particular, Dr. 
Bruton's statements are competent medical opinions asserting 
that there is a nexus between the veteran's COPD and his 
service.  The Board therefore finds that the submitted 
evidence raises a reasonable possibility of substantiating 
the claim.  See e.g., Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998).  The claim is therefore reopened.  


ORDER

Having submitted new and material evidence, the claim of 
entitlement to service connection for COPD is reopened; the 
appeal is granted to this extent only and is subject to the 
following development.  


REMAND

The veteran asserts that he has COPD as a result of exposure 
to chemical during his duties as an aircraft mechanic during 
ACDUTRA in September 1986.  

The Board finds that a remand is required for an examination 
and etiological opinion.  The Board initially notes that a 
decision from the Social Security Administration (SSA), dated 
in March 1992, has been associated with the claims files.  
This decision indicates that the SSA determined that the 
veteran was disabled as of November 1989, with a primary 
diagnosis of asthma, and a secondary diagnosis of lumbar disc 
disease.  The SSA's records accompanying its decision include 
the veteran's application for SSA benefits, dated in April 
1991.  This application shows that the veteran reported that 
he had been employed as a civilian aircraft mechanic between 
1972 and 1984, i.e., for about 14 years prior to the 
September 1986 treatment in issue.  

Neither of Dr. Bruton's opinions discusses this 14-year 
employment history prior to September 1986, to include why it 
should be ruled out as a source of exposure to solvents 
and/or toluene, nor do they discuss the veteran's 22 pack-
year history of smoking as a potential cause of his COPD.  
See e.g., April 2003 VA examination report (attributing the 
veteran's COPD to his smoking).  In addition, in his October 
2004 affidavit, Dr. Bruton indicated that his opinion was 
based on a number of service, service medical, VA and SSA 
records, but not a complete review of the veteran's claims 
files.  Finally, although a VA etiological opinion was 
obtained in April 2003 that is unfavorable to the claim, the 
veteran has challenged this opinion, which was written by a 
physician's assistant, and requested that he be afforded 
another VA examination.  See veteran's representative's 
statements, dated in September 2003 and August 2004.  
Accordingly, on remand, the veteran should be scheduled for a 
VA examination, to include an etiological opinion.  

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and  that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2004).  

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center in Washington, D.C. 
for the following action:

1.  VA should afford the veteran an 
examination by a physician who 
specializes in pulmonary disease to 
determine the etiology of the veteran's 
asthma and COPD.  VA should forward the 
claims files to the physician for review 
in connection with the examination.  For 
each diagnosed pulmonary disorder, the 
physician should be requested to provide 
an opinion as to whether it is at least 
as likely as not (a 50 percent likelihood 
or greater) that such disorder was either 
initially manifested during the veteran's 
active duty for training in September 
1986, or was otherwise related to any 
incident of service.  In arriving at an 
opinion, consideration should be given to 
exposure to hazardous chemicals prior to, 
during and after the period of active 
duty for training in question.  The 
physician should provide the reasons for 
his opinion.  

2.  Thereafter, the RO should 
readjudicate the claim.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  The claims file 
should then be returned to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


